Citation Nr: 0618625	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  99-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to service connection for a back disorder.  

2.	Entitlement to service connection for a hip disorder.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for left eye disability 
consequent to VA medical treatment.  

4.	Entitlement to an increased disability evaluation for 
degenerative arthritis of the right knee, currently 
evaluated as 10 percent disabling.  

5.	Entitlement to an increased disability evaluation for 
degenerative arthritis of the left knee, currently 
evaluated as 10 percent disabling.  

6.	Entitlement to an increased disability evaluation for 
laxity of the left knee, currently evaluated as 10 
percent disabling.  

7.	The propriety of an initial noncompensable rating for 
pulmonary pleural plaquing.  


REPRESENTATION

Appellant represented by:	David Larry, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1946 to December 
1947, July 1948 to March 1950, August 1950 to June 1954 and 
December 1954 to May 1969. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, in which the RO continued 10 percent 
disability evaluations for the right and left knees pursuant 
to Diagnostic Codes 5003 and 5261. The RO also denied service 
connection for a back disorder on a direct basis and as 
secondary to service- connected right and left knee 
disabilities. In March 2001 the Board denied evaluations in 
excess of 10 percent for arthritis of the right knee and 
arthritis of the left knee.  The issue of secondary service 
connection for a back disorder was remanded to the RO for 
further development.  In a January 2000 rating decision, the 
RO granted service connection and a separate 10 percent 
disability evaluation for laxity of the left knee pursuant to 
Diagnostic Code (DC) 5257.

Thereafter, the veteran reopened his claims for increased 
ratings for degenerative arthritis of the right knee and left 
knee and also claimed an increased rating for left knee 
laxity.  When the RO confirmed and continued the 10 percent 
ratings assigned for each of these disabilities in a July 
2002 rating action, the veteran perfected an appeal of these 
issues.  

In December 2002 the veteran submitted a claim for service 
connection for hip disability and for pulmonary pleural 
plaquing.  He also applied to reopen a claim for compensation 
benefits under 38 U.S.C.A. § 1151 for left eye disability 
previously denied by the Board in May 1986 and by the RO in 
an unappealed rating action of December 1998.  The RO granted 
service connection and a noncompensable rating for pulmonary 
pleural plaquing in a rating action of August 2003.  At that 
time the RO denied service connection for hip disability and 
also denied the veteran's application to reopen his claim for 
benefits under 38 U.S.C.A. § 1151 for left eye disability.  

The issues of entitlement to service connection for a low 
back disorder and an increased initial rating for pleural 
plaquing are being remanded and are being addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for left eye 
disability was last denied by the RO in an unappealed 
rating action of December 1998.  

2.	Evidence added to the record since the December 1998 
rating board decision does not relate to an 
unestablished fact necessary to substantiate the claim 
for entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for left eye disability and need not be 
considered in order to fairly decide its merits.  

3.	A hip disability was not demonstrated during service or 
for many years thereafter and the veteran's current hip 
disabilities are unrelated thereto.

4.	The veteran's current hip disabilities are not related 
to any service connected disorder.

5.	The veteran's right knee disability degenerative 
arthritis results in pain and objective evidence of 
flexion from 0 to 120 degrees and extension to 0 
degrees.  

6.	The veteran's left knee degenerative arthritis is 
established by x-ray findings and there is objective 
evidence of flexion from 0 to 90 degrees and extension 
to 0 degrees.  

7.	No more than slight instability in the left knee has 
been demonstrated clinically.  


CONCLUSIONS OF LAW

1.	The additional evidence received since the unappealed 
rating decision of December 1998 that denied 
compensation benefits under 38 U.S.C.A. § 1151 for left 
eye disability is not new and material; and the 
veteran's claim for this benefit is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  

2.	A hip disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002):38 C.F.R. § 
3.303 (2005).

3.	A hip disability was not proximately due to or the 
result of a service connected disability. 38 C.F.R. § 
3.310(a) (2005).

4.	The criteria for a disability evaluation in excess of 10 
percent for degenerative arthritis of the right knee 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003-5261 (2005).  

5.	The criteria for a disability evaluation in excess of 10 
percent for degenerative arthritis of the left knee have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2000); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
50003-5261 (2005).  

6.	The criteria for a disability evaluation in excess of 10 
percent for laxity in the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2000); 38 C.F.R. § 
4.71(a), Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies the veteran's claims for service 
connection for a hip disability, compensation under 
38 U.S.C.A. § 1151 for left eye disability, and increased 
ratings for his knee disabilities, the Court's decision in 
Dingess/Hartman v. Nicholson, supra, is moot in regard to 
those issues.  

In addition, the Board notes that the RO had dispatched VCAA 
notice letters to the veteran in February 2003.  These 
letters, in conjunction with the statements of the case and 
supplemental statements of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current 
claims.  These letters also informed him of who was 
responsible for obtaining what evidence. Also, the VCAA 
notice letters essentially told the veteran of the need to 
submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the initial VCAA notice letter was sent to the 
appellant after the initial rating currently being appealed. 
Since the VCAA notices came before the initial adjudication 
of some of the current claims, the timing of the notice does 
not fully comply with the requirement that the notice must 
precede the adjudication.  However, the appellant has had 
ample opportunity to submit additional argument and evidence 
after the VCAA notice was provided.  



I.	New and Material Evidence for 1151 Claim for 
Left Eye Disability.

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected. The amended statute also provides, in 
pertinent part, that a disability is a qualifying additional 
disability when it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of VA], 
either by a Department employee or a Department facility, and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or by an event not reasonably foreseeable. 38 
U.S.C.A. § 1151 (West 2002).

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108 (West 2002).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material." Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

For claims such as the current claim, received after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).

The evidence of record when the RO last denied compensation 
benefits under 38 U.S.C.A. § 1151 for left eye disability 
consequent to VA medical treatment in December 1998 showed 
that the veteran underwent cataract surgery on the left eye 
during a VA hospitalization in January 1984.  Prior to the 
surgery on the left eye, VA physicians conducted tests, 
including ultrasound measurement, to determine the 
appropriate lens power for the implantation of an intraocular 
lens in the left eye.  The evidence showed that subsequent to 
surgery the implanted lens was of a greater power than was 
appropriate.  

The evidence associated with the record since the rating 
board's December 1998 unappealed rating board's December 1998 
decision that denied compensation benefits under 38 U.S.C.A. 
§ 1151 for left eye disability indicates very infrequent 
treatment and evaluations for visual acuity with significant 
findings that included macular sheen in each eye, complaints 
of blurred vision, and corrected visual acuity on the left of 
20/50+.  There is no evidence linking any left eye pathology 
to VA treatment and surgery performed in January 1984.  

The basis for the December 1998 rating action that most 
recently denied service connection for benefits under 38 
U.S.C.A. § 1151 for left eye disability was, essentially, 
that the ocular surgery of 1984 was competently accomplished 
and no carelessness, negligence, lack of proper skill, error 
in judgment, or other fault on the part of the VA had been 
shown by the evidence.  The implantation of a wrong power 
implant in the left eye was considered a foreseeable risk of 
the surgery.  

The evidence associated with the record subsequent to 
December 1998 is clearly new since it was not of record at 
the time of the 1998 RO decision denying compensation under 
38 U.S.C.A. § 1151 for left eye disability. However, the 
evidence is not material since it does not relate to a 
previously unestablished fact (i.e. the existence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of the VA in regard to 
the 1984 left eye surgery or that left eye disability was 
sustained due to an accident related to the 1984 VA eye 
surgery) and therefore does not raise a reasonable 
possibility of substantiating the claim.

In view of the above, the Board finds that new and material 
evidence has not been presented to reopen the claim for 
compensation under 38 U.S.C.A. § 1151 for left eye 
disability.  Accordingly, that claim is not reopened.

II.	Service Connection for Hip Disability.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for disability diagnosed after 
service if the evidence indicates that it had its onset 
during service. 38 C.F.R. § 3.303(d) (2005).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a) (2005). Also 
the Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
non-service- connected disability caused by a service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records contain no findings, 
complaints, or diagnoses indicative of any chronic hip 
disability.  The record fails to disclose any evidence of any 
hip disability until the late 1990s, many years after 
service, when osteoporosis of the hips was found on bone scan 
examination.  Moreover, the record contains no competent 
evidence of any relationship between any hip disability and 
the veteran's periods of service and also fails to show that 
he has hip disability that is related to any service 
connected disability.  Since that is the case, service 
connection for a hip disability must be denied.  



III.	Increased Ratings for Knee Disabilities.  

VA clinical records reflect considerable treatment over the 
last several years for bilateral knee pain, worse on the 
left.  On a VA examination conducted in November 2001, the 
veteran was noted to lack three or four degrees of extension 
in each knee.  Flexion was to 120 degrees in the right knee 
and to 90 degrees in the left knee.  Slight laxity was noted 
in the left lateral collateral ligament.  Complaints of pain 
on motion were noted in regard to both knees.  X-rays 
revealed degenerative arthritis in each knee.  During a 
subsequent VA examination conducted in September 2003, the 
veteran was again reported to have significant pain in each 
knee.  Range of motion in the knees was said to be full with 
extension to 0 degrees and flexion to 135 degrees.  Further 
examination conducted in July 2005 revealed no ligamentous 
instability.  There was 70 degrees of flexion and full 
extension in each knee, although motion of the knees as 
reported to be painful.  After the examination it was noted 
that his arthritis in the knees had not progressed, but 
nonservice connected polymyalgia rheumatica was responsible 
for much of the veteran's pain and limitation of function. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion. 
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities. See VAOPGCPREC 
23-97. VA General Counsel held in VAOPGCPREC 23- 97 that a 
veteran who has arthritis and instability of the knee might 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability. When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis. 
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

It is noted that the veteran was originally assigned a 20 
percent evaluation for his left knee disability, which was 
rated by analogy under Diagnostic Code 5257 for impairment of 
the knee. Under the provisions of 38 C.F.R.§ 4.71, Diagnostic 
Code 5257, a 10 percent evaluation may be assigned for slight 
recurrent subluxation or lateral instability of the knee. A 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability of the knee. A 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or instability of the knee.


In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension). Where a veteran has both 
a limitation of flexion, and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. In this case, however, the veteran 
displayed essentially full range of range of extension of his 
knees on his most recent VA orthopedic examination in 2005.  
Only very minimal limitation of knee extension had been noted 
on earlier evaluations. Therefore, this particular VA General 
Counsel Opinion is not relevant to the veteran's claims for 
increased rating for his knee disabilities.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision. Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).

In view of the clinical findings outlined above, ever taking 
into account additional limitation due to pain and functional 
factors as required by De Luca supra , the veteran still does 
not have nearly enough limitation of motion in either knee to 
warrant evaluations in excess of the 10 percent rating 
assigned for the degenerative arthritis affecting his knees.  
His limitation of knee flexion does not approximate that of 
30 degrees in either knee and limitation of extension to 20 
degrees is also not demonstrated.  Since limitation of such 
an extent has not been shown, the veteran's service connected 
left and right knee arthritis remains adequately compensated 
by the 10 percent ratings currently assigned for each.  

Moreover, it is apparent from the clinical evidence that the 
veteran has not demonstrated more than a very slight degree 
of instability in his left knee.  Since that is the case, 
this knee disability also remains 10 percent disabling under 
the criteria of Diagnostic Code 5257.


ORDER

New and material evidence not having been presented, the 
veteran's application to reopen his claim for compensation 
benefits under 38 U.S.C.A. § 1151 for left eye disability is 
denied.  

Entitlement to service connection for a hip disability is 
denied.  

Entitlement to an increased disability evaluation for 
degenerative arthritis of the right knee is denied.  

Entitlement to an increased disability evaluation for 
degenerative arthritis of the left knee is denied.  

Entitlement to an increased rating for laxity of the left 
knee is denied. 


REMAND

In a statement received in August 2002, the veteran reported 
that he was treated for low back complaints at the VA Medical 
Center in Milwaukee, Wisconsin, immediately after discharge 
from service.  It does not appear that any attempt has been 
made to obtain clinical records of this reported treatment.  
As VA has notice of the existence of additional pertinent VA 
records, such must be retrieved and associated with the other 
evidence already on file. 38 U.S.C.A. § 5103A(b), (c) (West 
2004); see Bell v. Derwinski, 2 Vet. App. 611(1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

Also, the Board notes that the veteran's service connected 
pleural plaquing has been evaluated under the rating criteria 
for interstitial lung disease.  Effective October 7, 1996, 
the General Rating Formula for Interstitial Lung Disease 
(diagnostic codes 6825 through 6833) is rated as follows: a 
Forced Vital Capacity (FVC) less than 50 percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy merits a 100 percent 
rating; an FVC of 50 to 64 percent predicted, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent rating; an 
FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted is assigned a 30 percent rating; an FVC of 
75- to 80-percent predicted, or; DLCO (SB) of 66 to 80-
percent predicted is assigned a 10 percent rating. See 38 
C.F.R. § 4.97, Code 6832 (2005).

It is the veteran's contention that his service connected 
respiratory disability has worsened and warrants an initial 
compensable evaluation.  The record indicates that a 
pulmonary function study containing sufficient clinical 
information to evaluate the veteran under the appropriate 
criteria, cited above, has not been performed since September 
2002.  The Board therefore believes that the veteran should 
be afforded a current pulmonary function study prior to 
further appellate consideration of the issue of an increased 
initial rating for his respiratory disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain copies of 
all clinical records documenting 
treatment for low back complaints at the 
VA Medical Center in Milwaukee, 
Wisconsin, beginning in 1969. All records 
obtained should be associated with the 
claims folder.    

2.  The veteran should be afforded 
pulmonary function tests, which include 
FEV-1, FVC, DLCO (SB), and maximum oxygen 
consumption (measured in ml/kg/min); 
values for each must be obtained and 
reported or the examiner must indicate 
why a particular test was not performed.   

3.  When the above development has been 
completed, the AMC or RO should re- 
adjudicate the veteran's claims for 
service connection for a low back 
disability and a compensable rating for 
pulmonary pleural plaquing. If the 
benefits sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case. The case should then be returned to 
the Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


